Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
  UNITED STATES OF AMERICA,
         Plaintiff,
  vs.                                  CASE NO.: 19-20163-CR-SMITH
  JASON GATLIN,
         Defendant.
                                       /
                      DEFENDANT'S OBJECTIONS TO THE PSI
         COMES NOW the Defendant JASON GATLIN by and through his undersigned
  counsel pursuant to Administrative Orders 95-02 and 90-26 and U.S.S.G. §6A1.3 and
  hereby files these, his objections to the Presentence Investigation Report (hereinafter
  "PSI") and as grounds therefor would state as follows:
         1. That on September 16, 2019, this Defendant was convicted by a jury of all
  three counts of the superseding indictment after nearly a two-week trial. (DE #104)
  The jury found the defendant JASON GATLIN guilty of sex trafficking of a minor in
  reckless disregard of the fact that she was under 18 years of age1 (Count 1) in violation
  of 18 U.S.C. §1591, production of child pornography (Count 2) in violation of 18
  U.S.C. §2251(a) and (e) and witness tampering (Count 3) in violation of 18 U.S.C.
  §1512(b)(3) (DE #29)
         2. The court has set sentencing in this matter for sentencing for Monday,
  December 2, 2019 at 11:00 a.m. at the United States Courthouse in Ft. Lauderdale.
  (DE #112)

         1
          The jury specifically found that the defendant did NOT use force, threats of force or
  coercion in finding him guilty of Count 1.
Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 2 of 12



                              Factual Objections to the PSI
        a) The defendant would object to ¶5 of the PSI regarding any connotation that
  the defendant “fled the scene.” This issue was litigated nd the court declined to give
  a flight instruction that was requested by the government. It is the defendant’s position
  that the phrase “left the area” would be most appropriate”
        b) The defendant would request that the last sentence of ¶6 of the PSI should be
  amended to conform with the trial testimony to reflect that the defendant only provided
  “Molly” to Minor A when she specifically requested it.
        c) The defendant would request that ¶7 be amended to reflect that the defendant
  purchased the cellular telephone for Minor A in November 2018 but not for the purpose
  indicated as Minor A was employed by Chrisnel Ringaud at that time. In addition, the
  next sentence of the same paragraph should be amended to reflect the trial testimony
  and defendant’s exhibit (text messages of the “victim”) that it was Ringaud and not the
  defendant was transporting Minor A in connection with her illegal prostitution activity.
  Finally, as to the last sentence in ¶7 the defendant expressly denies soliciting Minor B
  and C for money or drugs. Minor C did not testify and Minor B testified that she is a
  lesbian and in her words “doesn’t do guys.”
        d) The defendant would object to ¶9 of the PSI in that he did not rent the hotel
  room for the purpose listed in that paragraph.
        e) The defendant would object to the first two sentences of ¶10 of the PSI and
  the defendant denies and has consistently denied striking Minor A at the hotel room.
  As the trial testimony revealed, the defendant and Minor A got into a physical
  altercation initiated by Minor A at the house in Ramrod Key. That is where both
Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 3 of 12



  parties suffered injuries.
        f) The defendant would object to ¶12 in that he did not take the photographs that
  appeared in Minor A’s on-line prostitution advertisement. As proof the defendant
  would note that the photographs were not on the defendant’s phone which was
  thoroughly reviewed on multiple occasions by law enforcement nor were they located
  on the victim’s phone.
                                    Legal Objections
                                  Obstruction of Justice
        For his initial objection the defendant objects to ¶18 and 30 of the PSI where the
  probation officer finds obstructive conduct due to the defendant’ conviction as to Count
  3 of the superseding indictment. The defendant would note that though the jury
  convicted him of Count 3, the witness tampering count, currently pending with the
  court is the defendant’s motion for judgment of acquittal (DE #116) that takes that
  alleged conduct into account.
        It is the position of the defendant that due to the extraordinarily high offense
  level for all of his offenses when grouped together amounts to an advisory guideline of
  life in prison. The statutory maximum provided for under conviction of this statute is
  20 years. The next effect of the two level increase would be tantamount to imposing
  a sentence in excess for 20 years as to the conviction on this case.
                   Care, Custody or Supervisory Control Enhancement
        The defendant would object to ¶24 where the probation officer increases the
  offense level by two (2) levels because “the minor was otherwise in the custody, care
  or supervisory control of the defendant . . . ” A review of application note 2(A) to
Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 4 of 12



  §2G1.3 plainly shows the inapplicability of the guideline to the defendant’s situation.
        Application Note 2(A) states:
        “Subsection (b)(1) is intended to have broad application and includes offenses
  involving a victim less than 18 years of age entrusted to the defendant, whether
  temporarily or permanently. For example, teachers, day care providers, baby-sitters,
  or other temporary caretakers are among those who would be subject to this
  enhancement. In determining whether to apply this enhancement, the court should look
  to the actual relationship that existed between the defendant and the minor and not
  simply to the legal status of the defendant-minor relationship.”
        Obviously this minor, a career prostitute was never “entrusted” to the defendant
  by anyone. The defendant would not fall into any of the above listed categories. The
  only relationship would be defendant-minor which clearly makes this enhancement
  inapplicable.
                                    Undue Influence
        The Defendant would next object to ¶25 where the probation officer seeks to
  increase the defendant’s offense level by two (2) levels “(b)ecause a participant
  otherwise unduly influenced a minor to engage in prohibited sexual conduct.” Once
  again the application notes offer guidance to whether this enhancement should be
  applied.
        According to application note 3(B):
        “In determining whether subsection (b)(2)(B) applies, the court should closely
  consider the facts of the case to determine whether a participant's influence over the
  minor compromised the voluntariness of the minor's behavior. The voluntariness of the
Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 5 of 12



  minor's behavior may be compromised without prohibited sexual conduct occurring’.
  The commentary to this section also specifies that “the court should closely consider
  the facts of the case to determine whether a participant’s influence over the minor
  compromised the voluntariness of the minor’s behavior:”
           This court should also be mindful that the last portion of the aforementioned note
  does contain a rebuttable presumption that the enhancement applies “(i)n a case in
  which a participant is at least 10 years older than the minor.” The defendant who was
  42 at the time of the offense would agree that such a rebuttable presumption should
  apply.
           Once such an analysis is done, the enhancement is clearly inapplicable. In
  United States v. Davis, 924 F.3d 899 (6th Cir. 2019) the appellate court vacated and
  reversed a sentence where the district court inappropriately applied this enhancement.
  The defendant in Davis argued at sentencing that he had rebutted the presumption with
  facts that are remarkably similar to the instant case. Davis argued that he had rebutted
  the presumption by showing that “she had engaged in prostitution . . . before Young
  reached out to her,” and “it was [S.S.] and her sister who reached out to Young to
  prostitute themselves.” Thus, “she would have engaged in prostitution . . . whether or
  not Davis ever entered the picture.” Davis at 903.
           In the instant case, E. H. testified that she had been a working prostitute since
  she was 15 years of age or for more than two years prior to her meeting the defendant.
  During the time period of October and November 2018, the evidence showed that she
  and the defendant were in and out of a relationship. During these “out” periods there
  was nothing that dissuaded her fro continuing her prostitution activities. In addition
Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 6 of 12



  during the large portion of November 2018 she was clearly working for a pimp that was
  not the defendant. Therefore, there was no “undue influence” and the objection to this
  increase should be sustained.
                   Use of a Computer and Commission of a Sex Act
        The Defendant would object to ¶26 and 27 as to Group One (sex trafficking of
  a minor) and ¶33 as to Group Two (production of child pornography). The defendant
  would point out that many of the enhancements in this section of the guidelines have
  become practically automatic in almost all cases involving sex trafficking and child
  pornography. While not looking to diminish the seriousness of the offense, courts and
  the sentencing commission have repeatedly questioned the validity of the enhancements
  including the enhancement for the use of a computer. In addition, as to ¶27 since the
  defendant is charged with sex trafficking of a minor clearly 100% of those cases will
  get the increase since they always involve the commission of a sexual act or sexual
  contact.
        For example, in the PROTECT Act enacted in 2003, the five level increase for
  the number of images was added. The rapid development of technology in the last
  decade and a half since the statute’s enactment has made this enhancement pretty much
  automatic and very much the standard. The limited capabilities of the internet back
  then made it common place for the images to be possessed in a hard copy format such
  as magazines. Now, rather than securing images from an adult bookstore or by mail
  order, a recipient can far exceed the threshold for the 5 level increase simply with the
  click of a mouse often without ever knowing the number of photos.
        In this defendant’s case (using the guidelines as recommended by the PSI) his
Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 7 of 12



  total offense level increased by four levels as to group One and two levels as to Group
  Two for these automatic increases which increases his offense levels and advisory
  guidelines (subject to other objections) to life in prison.
        The same can be said for the “use of a computer” enhancement. Simply put, in
  almost every case, this enhancement is a foregone conclusion which renders the base
  offense level practically a fallacy. The almost unanimous amount of defendants that
  appear before this court on similar charges involve the use of a computer or a smart
  phone. This court would be hard pressed to recall a case that did not involve a case
  where a defendant possessed a non-digital image.
        In United States v. Jenkins, 845 F.3d 181, 188-9 (2nd Cir. 2017) noted “(f)irst,
  we observed that the Sentencing Commission has not been able to apply its expertise
  but instead has increased the severity of penalties “at the direction of Congress,”
  despite “often openly oppos[ing] these Congressionally directed changes.” Dorvee at
  184–86. Second, we noted that four of the sentencing enhancements were so
  “run-of-the-mill” and “all but inherent to the crime of conviction” that “[a]n ordinary
  first-time offender is therefore likely to qualify for a sentence of at least 168 to 210
  months” based on an offense level increased from the base level of 22 to 35. Id. at 186.
  We emphasized that this range was likely to be unreasonable because it was “rapidly
  approaching the statutory maximum” for distribution of child pornography, and because
  the offense level failed to sufficiently distinguish between “the most dangerous
  offenders” who “distribute child pornography for pecuniary gain and who fall in higher
  criminal history categories” and those who distribute for personal, non-commercial
  reasons. Id. at 186–87. Also, we held that this range demonstrated “irrationality in §
Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 8 of 12



  2G2.2” because it was substantially more severe than for an adult “who intentionally
  seeks out and contacts a twelve-year-old on the internet, convinces the child to meet
  and to cross state lines for the meeting, and then engages in repeated sex with the
  child.” Id. at 187.
         The Jenkins case involved the transportation and possession of child
  pornography. The court found that the increase of the defendant’s offense level from
  the base offense level of 22 to 35 was solely due to the application of “run-of-the mill”
  and “all-but-inherent” enhancement that the court had previously criticized. The court
  went onto further note that these enhancements caused Jenkins to be “treated like an
  offender who seduced and photographed a child and distributed the photographs and
  worse than one who raped a child.” Jenkins at 189.
         The court went on to cite statistical analysis from the Sentencing Commission
  which found that “(i)n 2014, for example, 95.9% of defendants sentenced under §
  2G2.2 received the enhancement for an image of a victim under the age of 12, 84.5%
  for an image of sadistic or masochistic conduct or other forms of violence, 79.3% for
  an offense involving 600 or more images, and 95.0% for the use of a computer. See
  U.S. Sentencing Comm'n, Use of Guidelines and Specific Offense Characteristics
  (Offender Based), Fiscal Year 2014 42–43.
         Ultimately the Second Circuit found that Jenkins jail sentence and 25 year
  probationary sentence were substantively unreasonable and vacated both portions of
  the sentence. Therefore with regard to the sentence to be imposed in this case, the
  court should vary downward from the applicable guideline range to account for these
  arbitrary and automatic enhancements.
Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 9 of 12



                                        Group Two
                             Sadistic or Masochistic Conduct
        The defendant would object to the four level increase suggested in ¶34 of the
  PSI in that the one selfie that is involved in the “production” offense was neither
  “sadistic or masochistic” nor did involve an infant or toddler. As a reminder the
  “victim” was just shy of her 18th birthday. Without going into a graphic description of
  the one “selfie” that was admitted into evidence, it clearly did not involve “sadistic or
  masochistic” as required by this guideline.
                          Care, Custody or Supervisory Control
        The defendant would object to ¶35 of the PSI in that E. H. was never in the care,
  custody or control of the defendant. As a side note there are two ways that this
  enhancement can be satisfied. The first is that a defendant can be the parent, relative
  or legal guardian of the minor involved in the offense. There is absolutely no evidence
  that the defendant fits into this category, therefore, this objection will concentrate on
  the second possible way to qualify for this enhancement, to wit, “minor was otherwise
  in the custody, care, or supervisory control of the defendant.”
        Section 2G2.1(b)(5) provides for a two-level guideline enhancement “[i]f the
  defendant was a parent, relative, or legal guardian of the minor involved in the offense,
  or if the minor was otherwise in the custody, care, or supervisory control of the
  defendant.” U.S.S.G. § 2G2.1(b)(5). According to § 2G2.1’s commentary, this
  enhancement “is intended to have broad application and includes offenses involving a
  minor entrusted to the defendant, whether temporarily or permanently,” such as
  “teachers, day care providers, baby-sitters, or other temporary caretakers.” Id. § 2G2.1
Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 10 of 12



   cmt. n.3(A). The commentary further advises that courts should look to the “actual
   relationship that existed between the defendant and the minor” and not simply its legal
   status. United States v. Mobley, 711 Fed. Appx. 547 (11th Cir. 2017)
           It is clear from the evidence at trial, the E. H. had been a prostitute since the age
   of 15 and it is clear that she had a pimp during the relevant time period who exercised
   control over her. There was no direct or indirect evidence showing that the defendant
   ever exercised any control over E. H. that is required by the aforementioned guideline.
                                    Chapter 4 Enhancement
           Finally, the defendant would object to ¶44 and the implementation of
   §4B1.5(b)(1) of the guidelines in that this Defendant is clearly not a “repeat and
   dangerous sex offender against minors” as contemplated by the guidelines.
           Section 4B1.5(b)(1) provides, in relevant part, that a five-level sentence
   enhancement should be applied when “the defendant engaged in a pattern of activity
   involving prohibited sexual conduct.” USSG § 4B1.5(b)(1). Application Note 4(B)(i)
   to § 4B1.5(b)(1) defines “pattern of activity involving prohibited sexual conduct” for
   purposes of the five-level enhancement. It states that “a defendant [has] engaged in a
   pattern of activity involving prohibited sexual conduct if on at least two separate
   occasions, the defendant [has] engaged in prohibited sexual conduct with a minor.”
   USSG § 4B1.5 cmt. n.4(B)(I). United States v. Fox, 926 F.3d 1275, 1278-9 (11th Cir.
   2019)
           Initially, the defendant would object that there are nor multiple victims should
   foreclose this enhancement. However, is mindful that the Eleventh Circuit has found
   that this argument is squarely foreclosed by their precedent in United States v. Fox, 926
Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 11 of 12



   F.3d 1275 (11th Cir. 2019) but this argument is being made to preserve the issue for
   appeal.   In Fox, the court held, consistent with their sister circuits, that the
   §4B1.5(b)(1) enhancement properly applies when the defendant engages in repeated
   prohibited sexual conduct with the same minor. Id. at 1278–80; see also United States
   v. Pappas, 715 F.3d 225, 229 (8th Cir. 2013); , 539 F.3d 445, 447–48 (6th Cir. 2008);
   United States v. Phillips, 431 F.3d 86, 90 n.5 (2nd Cir. 2005) See also United States v.
   Harrelson, 781 Fed. Appx. 841 (11th Cir. 2019)
         Based on the totality of the circumstances in this case, the defendant does not
   meet the criteria for this Chapter Four enhancement.
         WHEREFORE the Defendant JASON GATLIN respectfully requests this court
   enter an order sustaining his objections to the PSI.
Case 1:19-cr-20163-RS Document 133 Entered on FLSD Docket 11/26/2019 Page 12 of 12



                              CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the foregoing of the
   foregoing was electronically filed with the Clerk of Court by using the CM/ECF system
   which will send a notice of electronic filing to all counsel of record this 26th day of
   November 2019.
                                           Respectfully submitted,
                                           LAW OFFICES OF PHILIP R. HOROWITZ
                                           Attorney for Defendant GATLIN
                                           Suite #1910 - Two Datran Center
                                           9130 South Dadeland Boulevard
                                           Miami, Florida 33156
                                           Tel.: (305) 670-1915
                                           Fax.: (305) 670-1901
                                           E-Mail: HorowitzDefense@aol.com

                                             /s/ Philip R. Horowitz
                                           By: PHILIP R. HOROWITZ, ESQUIRE
                                           Florida Bar No.: 466557
